Citation Nr: 1010721	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for migraine headaches.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from August 2006 and October 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of entitlement to an initial disability evaluation 
in excess of 30 percent for migraine headaches, and for 
entitlement to TDIU, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement dated in September 2007, prior to 
promulgation of a decision in the appeal for entitlement to 
service connection for a back disorder, the Veteran 
communicated that he wished to withdraw that appeal.


CONCLUSION OF LAW

With respect to the Veteran's appeal for entitlement to 
service connection for a back disorder, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In an August 2006 rating decision, the RO denied service 
connection for a back disorder.  The Veteran submitted a 
notice of disagreement and the RO issued a statement of the 
case in June 2007.  Later that same month, the Veteran 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  In a written statement dated in September 2007, the 
Veteran indicated that he wished to withdraw his appeal for 
entitlement to service connection for a back disorder.  Thus, 
there is no remaining allegation of error of fact or law for 
appellate consideration, and that appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.  As the appeal is dismissed, 
it is not necessary to discuss VA's duties to notify and 
assist the veteran with respect to the issue of entitlement 
to service connection for a back disorder.


ORDER

The appeal for entitlement to service connection for a back 
disorder is dismissed.


REMAND

The Veteran contends that his service-connected migraine 
headaches are more disabling than the current 30 percent 
initial rating contemplates.  He contends that he experiences 
three to four headaches per week that require him to take to 
his bed and often result in diarrhea and/or vomiting.  

A 50 percent rating for migraines requires a evidence showing 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The record shows that the Veteran has not worked since 2003, 
primarily as a result of nonservice-connected back and foot 
disabilities.  The Veteran and his representative have also 
claimed that the Veteran cannot work due to his service-
connected migraine headaches alone.  A claim for TDIU is not 
a freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) 
for the underlying disability(ies).  Such a claim may be 
expressly raised or it may be "reasonably raised by the 
record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, such as in the present case, the issue 
is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected migraine headaches.  
Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one 
claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On 
remand, the RO must consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim. 

2.  Contact the Veteran and request that 
he provide evidence demonstrating 
"severe economic inadaptability" as a 
result of his service connected migraine 
headaches.  

3.  After affording the Veteran an 
appropriate time to respond to the notice 
and request for information above, 
schedule the Veteran for an appropriate 
an examination to evaluate the severity 
of his migraines.  The examiner should 
review the claims folders.  The examiner 
should also report the frequency and 
extent of prostrating attacks, and 
provide an opinion as to whether 
migraines alone would cause severe 
economic inadaptability.  

The examiner should also describe the 
effects, if any, of the service-connected 
migraine headaches on the Veteran's 
ability to work and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected migraine headaches alone. 

A complete  rationale should be provided 
for all opinions expressed. 

4.  After completion of the foregoing, 
readjudicate the initial rating, 
including schedular, extraschedular 
ratings, and TDIU, including schedular 
and extraschedular consideration, claim 
on the merits.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


